                             Case 19-20397 Doc
                     Case 8:18-cv-02421-CBD
Entered: May 1st, 2020
                                               76 Filed
                                            Document    05/01/20
                                                     49-1          Page 1 of
                                                           Filed 02/05/21    1 1 of 2
                                                                           Page
Signed: May 1st, 2020

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND

         In Re:                                  )
                                                 )
         Early Learning Language Academies, LLC, ) Case No. 19-20397
                                                 )
                       Debtor.                   ) Chapter 11
         ____________________________________)

                         ORDER GRANTING DEBTOR’S EMERGENCY MOTION TO DISMISS

                   Having considered Debtor’s Emergency Motion to Dismiss this case, and any opposition

         filed in response thereto, and having found that good cause exists, and that immediate dismissal

         of this case is in the best interests of debtor, the bankruptcy estate and its creditors and all

         interested parties, it is hereby

                   ORDERED that Debtor’s Emergency Motion to Dismiss be and hereby is GRANTED;

                   ORDERED the bankruptcy case of Early Learning Language Academies, LLC, Case No.

         19-20397, be and hereby is DISMISSED.



                                                  END OF ORDER

         Copies to:        All entities on the Court’s mailing list.
                      Case 19-20397 Doc
                Case 8:18-cv-02421-CBD   76-1 Filed
                                       Document 49-105/01/20   Page 1 Page
                                                      Filed 02/05/21  of 1 2 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                       at Greenbelt
                                In re:     Case No.: 19−20397 − LSS     Chapter: 11

Early Learning Language Academies, LLC
Debtor

                                             NOTICE OF DISMISSAL




TO: All Creditors and Interested Parties


You are hereby notified that an Order Dismissing the above case was entered on 5/1/20.

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.

Dated: 5/1/20
                                                         Mark A. Neal, Clerk of Court
                                                         by Deputy Clerk, Chris Adams
                                                         410−962−4215



Form ntcdsm
